
	
		I
		112th CONGRESS
		1st Session
		H. R. 2932
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Pence introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To maintain the free flow of information to the public by
		  providing conditions for the federally compelled disclosure of information by
		  certain persons connected with the news media.
	
	
		1.Short titleThis Act may be cited as the
			 Free Flow of Information Act of
			 2011.
		2.Compelled
			 disclosure from covered persons
			(a)Conditions for
			 compelled disclosureIn any
			 matter arising under Federal law, a Federal entity may not compel a covered
			 person to provide testimony or produce any document related to information
			 obtained or created by such covered person as part of engaging in journalism,
			 unless a court determines by a preponderance of the evidence, after providing
			 notice and an opportunity to be heard to such covered person—
				(1)that the party
			 seeking to compel production of such testimony or document has exhausted all
			 reasonable alternative sources (other than the covered person) of the testimony
			 or document;
				(2)that—
					(A)in a criminal
			 investigation or prosecution, based on information obtained from a person other
			 than the covered person—
						(i)there are
			 reasonable grounds to believe that a crime has occurred; and
						(ii)the
			 testimony or document sought is critical to the investigation or prosecution or
			 to the defense against the prosecution; or
						(B)in a matter other
			 than a criminal investigation or prosecution, based on information obtained
			 from a person other than the covered person, the testimony or document sought
			 is critical to the successful completion of the matter;
					(3)in the case that
			 the testimony or document sought could reveal the identity of a source of
			 information or include any information that could reasonably be expected to
			 lead to the discovery of the identity of such a source, that—
					(A)disclosure of the identity of such a source
			 is necessary to prevent, or to identify any perpetrator of, an act of terrorism
			 against the United States or its allies or other significant and specified harm
			 to national security with the objective to prevent such harm;
					(B)disclosure of the identity of such a source
			 is necessary to prevent imminent death or significant bodily harm with the
			 objective to prevent such death or harm, respectively;
					(C)disclosure of the
			 identity of such a source is necessary to identify a person who has
			 disclosed—
						(i)a trade secret, actionable under section
			 1831 or 1832 of title 18, United States Code;
						(ii)individually identifiable health
			 information, as such term is defined in section 1171(6) of the Social Security
			 Act (42 U.S.C. 1320d(6)), actionable under Federal law; or
						(iii)nonpublic personal information, as such
			 term is defined in section 509(4) of the Gramm-Leach-Biley Act (15 U.S.C.
			 6809(4)), of any consumer actionable under Federal law; or
						(D)(i)disclosure of the
			 identity of such a source is essential to identify in a criminal investigation
			 or prosecution a person who without authorization disclosed properly classified
			 information and who at the time of such disclosure had authorized access to
			 such information; and
						(ii)such unauthorized disclosure has
			 caused or will cause significant and articulable harm to the national security;
			 and
						(4)that the public
			 interest in compelling disclosure of the information or document involved
			 outweighs the public interest in gathering or disseminating news or
			 information.
				(b)Authority To
			 consider national security interestFor purposes of making a
			 determination under subsection (a)(4), a court may consider the extent of any
			 harm to national security.
			(c)Limitations on
			 content of informationThe content of any testimony or document
			 that is compelled under subsection (a) shall—
				(1)not be overbroad,
			 unreasonable, or oppressive and, as appropriate, be limited to the purpose of
			 verifying published information or describing any surrounding circumstances
			 relevant to the accuracy of such published information; and
				(2)be narrowly
			 tailored in subject matter and period of time covered so as to avoid compelling
			 production of peripheral, nonessential, or speculative information.
				(d)Rule of
			 constructionNothing in this Act shall be construed as applying
			 to civil defamation, slander, or libel claims or defenses under State law,
			 regardless of whether or not such claims or defenses, respectively, are raised
			 in a State or Federal court.
			(e)Exception
			 relating to criminal or tortious conductThe provisions of this
			 section shall not prohibit or otherwise limit a Federal entity in any matter
			 arising under Federal law from compelling a covered person to disclose any
			 information, record, document, or item obtained as the result of the eyewitness
			 observation by the covered person of alleged criminal conduct or as the result
			 of the commission of alleged criminal or tortious conduct by the covered
			 person, including any physical evidence or visual or audio recording of the
			 conduct, if a Federal court determines that the party seeking to compel such
			 disclosure has exhausted all other reasonable efforts to obtain the
			 information, record, document, or item, respectively, from alternative sources.
			 The previous sentence shall not apply, and subsections (a) and (b) shall apply,
			 in the case that the alleged criminal conduct observed by the covered person or
			 the alleged criminal or tortious conduct committed by the covered person is the
			 act of transmitting or communicating the information, record, document, or item
			 sought for disclosure.
			3.Compelled
			 disclosure from communications service providers
			(a)Conditions for
			 compelled disclosureWith respect to testimony or any document
			 consisting of any record, information, or other communication that relates to a
			 business transaction between a communications service provider and a covered
			 person, section 2 shall apply to such testimony or document if sought from the
			 communications service provider in the same manner that such section applies to
			 any testimony or document sought from a covered person.
			(b)Notice and
			 opportunity provided to covered personsA court may compel the
			 testimony or disclosure of a document under this section only after the party
			 seeking such a document provides the covered person who is a party to the
			 business transaction described in subsection (a)—
				(1)notice of the
			 subpoena or other compulsory request for such testimony or disclosure from the
			 communications service provider not later than the time at which such subpoena
			 or request is issued to the communications service provider; and
				(2)an opportunity to
			 be heard before the court before the time at which the testimony or disclosure
			 is compelled.
				(c)Exception to
			 notice requirementNotice under subsection (b)(1) may be delayed
			 only if the court involved determines by clear and convincing evidence that
			 such notice would pose a substantial threat to the integrity of a criminal
			 investigation.
			4.DefinitionsIn this Act:
			(1)Communications
			 service providerThe term communications service
			 provider—
				(A)means any person
			 that transmits information of the customer's choosing by electronic means;
			 and
				(B)includes a
			 telecommunications carrier, an information service provider, an interactive
			 computer service provider, and an information content provider (as such terms
			 are defined in sections 3 and 230 of the Communications Act of 1934 (47 U.S.C.
			 153, 230)).
				(2)Covered
			 personThe term covered
			 person means a person who regularly gathers, prepares, collects,
			 photographs, records, writes, edits, reports, or publishes news or information
			 that concerns local, national, or international events or other matters of
			 public interest for dissemination to the public for a substantial portion of
			 the person’s livelihood or for substantial financial gain and includes a
			 supervisor, employer, parent, subsidiary, or affiliate of such covered person.
			 Such term shall not include—
				(A)any person who is
			 a foreign power or an agent of a foreign power, as such terms are defined in
			 section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801);
				(B)any organization
			 designated by the Secretary of State as a foreign terrorist organization in
			 accordance with section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189);
				(C)any person included on the Annex to
			 Executive Order No. 13224, of September 23, 2001, and any other person
			 identified under section 1 of that Executive order whose property and interests
			 in property are blocked by that section;
				(D)any person who is
			 a specially designated terrorist, as that term is defined in section 595.311 of
			 title 31, Code of Federal Regulations (or any successor thereto); or
				(E)any terrorist
			 organization, as that term is defined in section 212(a)(3)(B)(vi)(II) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(II)).
				(3)DocumentThe
			 term document means writings, recordings, and photographs, as
			 those terms are defined by Federal Rule of Evidence 1001 (28 U.S.C.
			 App.).
			(4)Federal
			 entityThe term Federal
			 entity means an entity or employee of the judicial or executive branch
			 or an administrative agency of the Federal Government with the power to issue a
			 subpoena or issue other compulsory process.
			(5)JournalismThe term journalism means the
			 gathering, preparing, collecting, photographing, recording, writing, editing,
			 reporting, or publishing of news or information that concerns local, national,
			 or international events or other matters of public interest for dissemination
			 to the public.
			
